Citation Nr: 0827803	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  01-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder with 
neck, right arm, and chest problems.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1998 
through July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In October 2005, the Board denied the 
veteran's appeal, after which he appealed to the Court of 
Appeals for Veteran's Claims.  The appeal was returned to the 
Board following a March 2007 Joint Motion for Remand ("Joint 
Motion") and Court Order that vacated and remanded the 
Board's October 2005 decision.  In August 2007, the Board 
remanded the matter for additional development.

While the Board regrets the delay, the development ordered in 
August 2007 was not sufficiently accomplished, as is 
discussed below, and the appeal is again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

As was discussed in the August 2007 remand, the veteran's 
claim for service connection for a back disorder was 
originally denied by the Board in October 2005 when it found 
that there were no current residual disabilities stemming 
from the June 1998 in-service incident.  The March 2007 Joint 
Motion required adequate reasons and bases for the Board's 
findings and conclusions on all material issues of fact and 
law presented on the record pursuant to 38 U.S.C.A. 
§ 7104(d)(1).  See Joint Motion at page 2.  In particular, 
the Joint Motion required a discussion of the March 2001 VA 
medical note of Dr. Undesser, which indicated that the 
veteran "has a cervical spine problem and a myelopathy 
related."  Id.  

The Board remanded the matter to obtain a VA examination to 
discuss the current state of the veteran's back disability, 
and also to render an opinion that considered the veteran's 
January 1999 post-service truck accident, which the March 
2001 Undesser opinion did not.  In particular, the Board 
ordered VA to afford the veteran an examination to determine 
the nature and etiology of all current neurologic disorders 
of the veteran's back, neck, right arm and chest.  The 
examiner was to diagnose all current neurologic disorders and 
specify which are post-traumatic in nature, and then opine as 
to whether it is more likely than not, at least as likely as 
not, or less likely than not that any traumatic injury 
diagnosed was acquired when the veteran jumped out of a 
vehicle while on active duty for training in 1998, as opposed 
to when he was involved in a January 1999 post-service 
civilian truck accident.  See August 2007 Board remand 
instructions.

The November 2007 VA examination is not adequate in this 
regard.  Following a summary of the veteran's history and the 
physical examination, the VA examiner opined as follows:

He has no findings and no evidence of lumbar spine 
or disc disease.  Clearly there is nothing here 
related to his service.  The chart is rife with 
diagnoses of lumbar (and cervical) strain.  Strain 
is a soft tissue injury and there is no medical 
evidence that strain causes, predisposes to, or 
accelerates the development of spine or disc 
disease.  Hence anything that may have occurred in 
service is unrelated to his present spine or disc 
disease.  As noted above, this is unrelated to any 
possible strain injury that may have been incurred 
in service.  Furthermore, there is no medical 
evidence in his records to suggest that he had any 
neck complaints during his service and his cervical 
spine disease appeared subsequently (by several 
years).

This opinion appears to contradict itself in that it first 
states that there is no disc disease, but then goes on to 
provide a negative opinion as to whether current cervical 
disc disease was incurred in service.  Further, it does not 
address whether the lumbar and/or cervical strain, which 
diagnoses are throughout the claims folder and within this 
opinion, were acquired when the veteran jumped out of a 
vehicle while on active duty for training in 1998, as opposed 
to when he was involved in a January 1999 post-service 
civilian truck accident.  This is the exact question which 
was required by the August 2007 Board remand, and it was 
ignored by the VA examiner.  If any action required by a 
remand is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken. While the 
Board regrets the delay, another remand is required. See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the November 2007 
VA examination report which addresses 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the cervical and lumbar strain noted 
in the examiner's report was acquired when 
the veteran jumped out of a vehicle while 
on active duty for training in 1998, as 
opposed to when he was involved in a 
January 1999 post-service truck accident.  

A complete rationale should be provided 
for any opinion expressed.

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




